COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


                                                  §
WILLIE MARK BATTLE,                                               No. 08-20-00121-CV
                                                  §
                           Appellant,                                Appeal from the
                                                  §
v.                                                                 388th District Court
                                                  §
RACHEL DOMINIQUE BATTLE,                                        of El Paso County, Texas
                                                  §
                            Appellee.                             (TC# 2018DCM1569)

                                           O R D E R

        The Court has received an unopposed motion for extension of time in which to hold the

temporary orders hearing required by order of this Court dated January 4, 2021. The motion

indicates there is difficulty meeting this Court's original deadline due to multiple recusal issues in

the trial court.

        Therefore, the Court GRANTS the request for an extension of time in which to hold the

temporary order hearing. The deadline for holding this hearing will be 10 days from the date of

this order.

        All other portions of this Court's January 4, 2021, in this appeal remain in effect.

        IT IS SO ORDERED this 11th day of January, 2021.


                                               PER CURIAM


Before Rodriguez, C.J., Palafox and Alley, JJ.